FILED

UNITED STATES DISTRICT COURT JUN 13 2019

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy

Courts for the District of Columbia
MATTHEW A. SMITH, )
)
Plaintiff, )
)

Vv ) Civil Action No. 19-1347 (UNA)

)
EEOC, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff's application to proceed
in forma pauperis and his pro se complaint. Generally, the plaintiff alleges that the Equal
Employment Opportunity Commission (“EEOC”) has failed to investigate his claims of
discrimination and has mishandled his cases. The Court will dismiss the complaint for its failure

to state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B) Gi).

“Congress has not authorized, either expressly or impliedly, a cause of action against the
EEOC for the EEOC’s alleged negligence or other malfeasance in processing an employment
discrimination charge.” Smith v. Casellas, 119 F.3d 33, 34 (D.C. Cir.) (per curiam), cert. denied,
522 U.S. 958 (1997); McCottrell v. Equal Employment Opportunity Comm'n, 726 F.2d 350, 351
(7th Cir. 1984) (“It is settled law, in this and other circuits, that Title VII does not provide either
an express or implied cause of action against the EEOC to challenge its investigation and
processing of a charge.”); Brown v. Berrein, 923 F. Supp. 2d 43, 43 (D.D.C. 2013) (dismissing
complaint against EEOC for having dismissed plaintiff's charge of discrimination as untimely

without taking his disability into account); see Koch v. White, 967 F. Supp. 2d 326, 336 (D.D.C.
2013) (concluding that there is no cause of action for improper handling of a complaint by the

EEO office of a federal agency, which provides a function analogous to the EEOC).

An order is issued separately.

ASE

h. :
wee IL Unitéd Spates District Judge
DATE: Jemary , 2019 Cos.